                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

FREDDIE WILLIS,

                   Plaintiff,                               8:18CV261

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
DOUGLAS COUNTY
CORRECTIONS,

                   Defendant.

      This matter is before the court on its own motion. On September 14, 2018,
the court ordered Plaintiff to show cause within 30 days why this case should not
be dismissed for failure to pay the filing fee assessed by the court on June 25,
2018. To date, Plaintiff has not shown cause for his failure to pay the filing fee and
has not paid the filing fee or sought an extension of time in which to do so.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice for failure to pay the court’s filing fee, and for failure to comply with a
court order. The court will enter judgment by a separate document.

      Dated this 2nd day of November, 2018.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
